5. Authorising enhanced cooperation procedure regarding the law applicable to divorce and legal separation (
Ladies and gentlemen, this is an important matter. For the first time in the history of the European Union, we are going to set in motion an enhanced cooperation procedure. There are two things which I have to say about this. Firstly, I would like to table an amendment to update the recommendation, because after the document was drafted and voted on in the Committee on Legal Affairs, a change has occurred. Not 12, but 14 Member States have joined the enhanced cooperation procedure - Malta and Portugal have also joined. In relation to this, I would like us to incorporate this change from 12 to 14 in item G of the preamble.
I would also like to make a fervent request to the European Commission and to the Member States which are part of the enhanced cooperation procedure to promote and popularise this procedure among as many Member States as possible, pursuant to Article 328(1) of the Treaty on the Functioning of the European Union. This is so that the procedure will not be used as a tool specially for making particular arrangements intended exclusively for a limited group of countries.